 

 

Case 3:17-cv-02183-MEM Document 27 Filed 11/13/18 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,
Plaintiff : CIVIL ACTION - LAW
V. :
SUSQUEHANNA COUNTY, . NO. 3:17-CV-2183-MEM
Defendant :
ORDER

AND NOW, this 3 a“ day of Thom“ 2018, it is hereby
ORDERED that the deadlines in the above-captioned action are extended as
follows:

1) — Dispositive Motions shall be due on November 21, 2018

2) Expert reports from the Plaintiff are due on or before December 10,

2018; from the Defendant on or before January 10, 2019; and
supplementations, if any, by Plaintiff will be due on or before
February 11, 2019 and by the Defendant on or before March 11,

2019.

 
 

hf! |

 

Malachy EMannion

United States District Judge

 
